Citation Nr: 9911372	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1968, and from October 1971 to July 1972.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1995 
rating decision by the Louisville, Kentucky, Regional Office 
(RO).  A notice of disagreement was received in December 
1995.  A statement of the case was issued in February 1996, 
and a substantive appeal was received in March 1996. 


REMAND

In written correspondence received at the Board on April 15, 
1999, the veteran indicated that he wished to appear at a 
personal hearing before a member of the Board sitting at the 
RO.

Accordingly, the case is hereby REMANDED for the following 
actions:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  The veteran and his 
representative should be notified in 
writing of the date, time and place of 
such a hearing and the claims file should 
be documented to reflect such 
notification.

After the hearing is conducted, or if the veteran cancels or 
fails to appear, the case should be returned to the Board.  
The purpose of this remand is to afford the veteran due 
process of law.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



